DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I (shown in Fig. 4), is drawn to a connection between a single bit line and a first connection pattern and classified at least in H01L 23/535 (“including internal interconnection”).
Invention II, shown in Figs. 3 and 5, is drawn to a bit line connection region disposed between adjacent rows of page buffers, wherein a row of bit line contacts adjacent to a row of page buffers are either aligned with the row (as in Fig. 3) or have some bit line contacts that are offset from others (as in Fig. 5); this invention is classified at least in G11C 7/18 (“bit lines layout”).
Invention III, shown in Figs. 6-7 (to which at least Claim 12 belongs), is drawn to a structure, in which some elements of transistors belonging to page buffers are connected a low-voltage page buffer, while other elements of the same transistors are connected to a high-voltage page buffer; this invention is classified at least in G11C 2207/002 (gates coupling to bit lines).
Invention IV (generally shown in Figs. 1 and 2, but incorporating features shown in other figures of the application) to which at least Claim 18 belongs, is directed to a memory device, classified at least in H01L 27/11529.
The inventions are independent or distinct, each from the other because:
Inventions II, III, IV and I are related as combinations (Inventions II, III, IV) and a subcombination (Invention I).  Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require all details of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require all details of the subcombination as claimed, because any of Inventions II, III, and IV may be created with a connection not containing a first layer between a bit line and a first connection pattern (as Claim 1 claims).  The subcombination has separate utility such as it may present a connection between a bit line and a memory cell, not between a bit line and a page buffer as the current application teaches. 
Inventions II, III, and IV differ from each other as having different structures and being covered by different classification (as shown above). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification (as shown above);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (obviously);
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries, obviously); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Among different inventions to which restriction requirements apply, one restriction is between a combination (any of Inventions II, III, IV) and a subcombination (which is Invention I). Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, claim(s) directed to a combination (e.g., to Invention I, II, or III) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Should Applicant traverse, claiming the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/27/22